In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00098-CR
        ______________________________



                     IN RE:
                 LOUIS R. JONES




          Original Mandamus Proceeding




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Louis R. Jones has petitioned this Court for mandamus relief, naming as respondent the

202nd Judicial District Court of Bowie County, Texas. Jones asks this Court to order the trial

court to rule on his motion for judgment nunc pro tunc, in order to credit Jones with time served for

which no credit was given.

       Jones was convicted in trial court cause number 07F0284-202 in the 202nd Judicial District

Court of Bowie County, Texas. According to his petition, Jones was sentenced to twenty-five

years’ imprisonment in that case. Jones alleges that, pursuant to a plea agreement, he was to

receive 990 days’ jail time credit for time served in the Arkansas Department of Corrections while

also being held on a fugitive warrant from Bowie County, Texas, for the charge on which he was

ultimately convicted in Bowie County.

       Respondent has entered a nunc pro tunc judgment in cause number 07F0284-202, giving

Jones the credit he seeks. Accordingly, we deny the petition for writ of mandamus as moot.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        May 25, 2011
Date Decided:          May 26, 2011

Do Not Publish




                                                 2